DETAILED ACTION
This action is pursuant to the claims filed on November 15, 2021. Currently claims 1-2, 5, and 7-11 are pending with claim 1 amended and claims 3-4, 6, and 12 canceled. Below follows a complete final action on the merits of claims 1-2, 5, and 7-11. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims have overcome the previous claim objections and 35 U.S.C. 112(b) rejections.  
Priority
Note Applicant has requested the claim for priority and certified copy be acknowledged (p. 4, Remarks). Examiner directs Applicant’s attention to section Number 12 (Priority under 35 U.S.C. 119) of the PTO-326 in this action and the previous actions which acknowledges the claim for priority and certified copy. 
Examiner notes that while this Application is a PCT national stage application, this application also claims priority to foreign applications (CN201510689867.7 and CN201520821938.X) and as such a certified copy of these foreign applications is required in 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more through-wall electrodes disposed at a front segment of a strip-shaped puncture needle (of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Regarding claims 1 and 7 (and dependents thereof), as best understood by the Examiner, the “loop electrode” is interpreted as a bipolar electrode, in light of the specification at p. 2 and 3 which refers to the bipolar radio frequency electrodes forming a loop. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (2004/0162555) in view of Salahieh et al (US PGPUB: 2012/0071870), further in view of Cao et al (US PGPUB: 2015/0018820). 
Regarding independent claim 1, Farley discloses a radio frequency ablation device (Figure 1 and 15-17; RF [0053]), comprising a balloon blocking guide catheter (10), wherein the balloon blocking guide catheter comprises a dual-chamber or multi-chamber catheter ([0053]-[0054] refers to multiple ports; [0105] refers to multiple fluid lumens; interpreted as multi-chambered), an inflatable closed balloon (64) configured to block local blood flow inside a blood vessel is disposed on an outer wall of a far end of the balloon blocking guide catheter (see Figures 15-16, note inflated balloon will necessarily block blood flow to at least some degree), a first catheter branch configured to communicate with a first lumen inside the balloon blocking guide catheter ([0104], [0106]; inflation lumen 72 communicating with ports 66) is disposed on a near end of the balloon blocking guide catheter (see figures 15-16), the inside of the inflatable closed balloon configured to communicate with the first lumen inside the balloon blocking guide catheter ([0106] refers to lumen 72 inflating the balloon 64), the first catheter branch configured to provide an inflation material for the inflatable closed balloon through the first lumen ([0054], [0104]), a second catheter branch configured to communicate with a second lumen ([0053]-[0054], [0105]: fluid port 21 of sheath 10 communicating with infusion lumen 62) inside the balloon blocking guide catheter is disposed on the near end of the balloon blocking guide catheter (see figure 15-16), an infusion port is disposed on a far end of the second lumen ([0105] refers to fluid exiting the balloon), and the second catheter branch is configured to infuse liquid or gas (61) into a blood vessel on a to-be-ablated portion through the infusion port ([0105] refers to infusing fluid to the treatment site; abstract refers to the treatment site as a vein); and 
the radio frequency ablation device further comprises a radio frequency ablation catheter disposed in one lumen inside the balloon blocking guide catheter (figure 17; [0107] refers catheter comprising electrodes, interpreted as a RF ablation catheter; note [0053] refers to the expandable RF electrode device as disposed in lumen of catheter 10 as displayed in figures 1 and 17), wherein an electrode support (bowable arms 76) is disposed on a far end of the radio frequency ablation catheter (see figure 17), at least two electrodes are disposed on the electrode support ([0107]), at least one of the at least two electrodes is configured to connect  to an output terminal of a radio frequency generator (22; [0053]), to form a radio frequency electrode, and at least one of the at least two electrodes is configured to connect to a loop terminal of the radio frequency generator, to form a loop electrode ([0053] refers to the use of a RF generator and [0097] refers to the use of bipolar RF electrodes; see claim interpretation section above); 
While Farley discloses a balloon comprising an electrode, Farley does not explicitly disclose one or more through-wall electrodes are disposed on the far end of the radio frequency ablation catheter, and the one or more through-wall electrodes are hollow and configured to communicates with a path inside the radio frequency ablation catheter, and the one or more through-wall electrodes are configured to inject liquid or gas into a blood vessel wall. 
However, Salahieh discloses a similar balloon (Fig. 18P, 37D: 34) comprising one or more through wall electrodes (electrode 6 comprising irrigation hole 7) disclosed on the far end of the catheter (Fig. 18P displays the balloon membrane on the distal end of the device, interpreted as far end). The one or more through-wall electrodes are hollow (Figs. 18P and 37D-F displays the electrode 6 comprising irrigation hole 7, interpreted as hollow) and configured to communicates with a path inside the radio frequency ablation catheter ([0189], [0208]-[0210], [0244] refer to irrigating fluid circulating through the balloon and out the exit holes), and the one or more through-wall electrodes are configured to inject liquid or gas into a blood vessel wall ([0189], [0208]-[0210], [0244] refer to irrigating the target issue site), wherein the one or more through-wall electrodes serve as the radio frequency electrode ([0139]) or the loop electrode disposed on the electrode support (Fig. 18P, 36D; [0244] “the electrodes 6 can be used in a bipolar configuration”; [0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Farley to incorporate the one or more through-wall electrodes are disposed on the far end of the radio frequency ablation catheter, and the one or more through-wall electrodes are hollow and configured to communicates with a path inside the radio frequency ablation catheter, and the one or more through-wall electrodes are configured to inject liquid or gas into a blood vessel wall, wherein the one or more through-wall electrodes serve as the radio frequency electrode or the loop electrode disposed on the electrode support of Salahieh. This configuration provides the benefit of reducing the chance of clotting and charring at the electrode site, as well as preventing excess heat build-up ([0244]). 
Farley/Salahieh combination do not explicitly disclose wherein the one or more through-wall electrodes are disposed at a front segment of a strip-shaped puncture needle and a front end of the through-wall electrode is a sharp acute angle.

    PNG
    media_image1.png
    357
    878
    media_image1.png
    Greyscale
However, Cao discloses a catheter (Fig. 2A-2B: 200) comprising an inflatable balloon (206) that includes electrodes (Fig. 2a-b: 210a-b, Fig 5: 500A-B) on the outer surface (Fig. 2A-2B: 208; [0026], [0038]). The electrodes have a front end that is a sharp acute angle (Fig. 2B: 210a-b&Fig. 5: 500A-B display the point/outer surface of the electrode, interpreted as front end, as a sharp acute angle; [0043], [0057]). Further, the electrode is located at a front segment of a strip-shaped needle ([0039]-[0040] refers to 210 as blades, interpreted as puncture needle as they embed in tissue; see also annotated Fig. 3 below which displays the “strip shape” of the electrode; further, the acute angle of the electrode is at the front segment of the defined needle (i.e. the outer portion of the defined needle)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode of Farley/Salahieh to incorporate the one or more through-wall electrodes are disposed at a front segment of a strip-shaped puncture needle and a front end of the through-wall electrode is a sharp acute angle of Cao. This configuration provides the benefit of the ability for the electrodes to embed into the target tissue to form deep thermal lesions, thereby enhancing the contact with the tissue and focusing the energy application ([0039]). 
Regarding dependent claim 2, in view of the combination of claim 1, Farley further discloses wherein the electrode support configured to expand and contract ([0104]).
Regarding dependent claim 5, in view of the combination of claim 1, Salahieh further discloses wherein the one or more through-wall electrode are disposed at an adherent location in the middle of a segment- shaped electrode support (see figure 36E which displays the electrode 6 and irrigation holes 7 located in the middle of the balloon 24, interpreted as a segment shaped electrode support), or the one or more through-wall electrodes are disposed at a front segment of a strip- shaped puncture needle. The Examiner notes the remainder of the limitations are in the alternative. 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (US PGUB: 2011/0301587) in view of Farley et al (US PGPUB: 2004/0162555), Salahieh et al (US PGPUB: 2012/0071870), and Cao et al (US PGPUB: 2015/0018820), further in view of Rioux et al (US PGPUB: 2009/0099560). 
Regarding independent claim 7, Deem discloses a radiofrequency ablation method (at least [0019], [0098], [0112], [0113]) for ablating a peripheral nerve of a lumen (at least abstract, [0019], [0112]), the method comprising: 
inflating the inflatable closed balloon (Fig. 15-17: 212; Fig. 22) disposed on the far end of the balloon blocking guide catheter (Fig. 15-17) to block the local blood flow inside the blood vessel on the to-be ablated portion ([0126] refers to the inflating the balloon 212, necessarily blocking blood flow to some degree; claim 9 refers to the device as occluding); 3Application No.: 16/064,934 Response to the Office Action dated: 02/01/2021 
infusing the liquid or gas into the blood vessel on a to-be-ablated portion by using the balloon blocking guide catheter ([0105] refers to infusing fluid to the treatment site; abstract refers to the treatment site as a vein), and 
controlling the at least two electrodes of the radio frequency ablation device to form a loop between the radio frequency electrode and the loop electrode ([0159] refers to the use of bipolar RF electrodes; see claim interpretation section above, thus necessarily forming a loop) through the blood vessel wall ([0112], [0159]), to conduct radio frequency ablation (at least abstract, [0019], [0098], [0112], [0113]).
While Deem discloses a balloon for radiofrequency ablation of a peripheral nerve of a blood vessel, Deem does not explicitly disclose the radiofrequency device of claim 1, which is outlined in detail above with regards to claim 1.  
Further, while the combination discloses infusing a liquid to the to-be-ablated portion, the combination does not explicitly disclose wherein the infusing causes a change in a conductivity environment or a temperature environment inside the blood vessel on the to-be-ablated portion.
However, Rioux discloses an RF ablation device (12; [0028]) comprising a balloon (40) for infusing a liquid (e.g. saline) to the tissue treatment site to change the conductivity environment on the to-be-ablated portion ([0032], [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method Deem to incorporate the infusion of liquid or gas to change a conductivity environment inside the blood vessel on the to-be-ablated portion as disclosed by Rioux. This configuration provides the benefit of increased conductivity of the surrounding tissue that results in more effective tissue treatment ([0032], [0039]). 
Regarding dependent claim 8, in view of the combination of claim 7, Farley further discloses wherein the liquid or gas infused into the blood vessel on the to-be ablated portion is used to reduce conductivity inside the blood vessel on the to-be-ablated portion ([0104], 
Regarding dependent claims 9 and 10, in view of the combination of claim 7, Farley further discloses wherein liquid or gas used to change resistance of the blood vessel wall is injected into the blood vessel wall before radio frequency ablation (claim 9) and wherein the liquid or gas injected into the blood vessel wall before radio frequency ablation is used to reduce resistance of the blood vessel wall (claim 10); ([0104], [0105], [0107] refers to the use of a fluid to lower the impedance (i.e. resistance) of the target tissue to alter the conductivity and prevent unwanted dissipation of energy in order to direct treatment to the target tissue).
Regarding dependent claim 11, in view of the combination of claim 10, Rioux further discloses wherein the liquid or gas infused into the blood vessel on the to-be-ablated portion is used to change a temperature environment inside the blood vessel on the to-be-ablated portion, but increase conductivity inside the blood vessel on the to-be-ablated portion ([0005], [0032], [0039] discusses delivering fluid to change the temperature environment, while increasing the conductivity). 
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered. Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. 
However, in the interest of compact prosecution, the following arguments are addressed: 
Applicant argues Farley, Salahieh, nor Cao teach the amended limitations as “… one can only obtain the following technical scheme: the electrode is mounted on the sidewall of the Remarks). This is not persuasive. First, the rejection is based on a combination of references. Further, as outlined in detail above, Salahieh explicitly discloses through-wall electrodes that are hollow and configured to inject fluid into the target tissue. The hollow through-wall electrodes of Salahieh were then modified with Cao. Referring to the outlined rejection above, Cao discloses electrodes comprising a front end that is a sharp acute angle. As broadly claimed, Cao discloses a strip shaped puncture needle as the electrode is described as a blade that embeds (i.e. punctures) tissue and is depicted as strip and needle shape. Thus, the front end (i.e. outer surface) of the electrode is acute, sharp, and located at a front segment of the strip shaped puncture needle. As such, the combination of Farley, Salahieh, and Cao tach the technical features of claim 1 argued by Applicant on p. 8 of the Remarks. 
Examiner notes Applicant has stated claims 2 and 7-11 are allowable for the same reasons as outlined above (p. 8, Remarks). Thus, the rejections of claims 2 and 7-11 are tenable for at least the same reasons as outlined above with regards to claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794